UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6783


EDRIAN DONYAE WRIGHT, a/k/a Donyae, a/k/a Yae, a/k/a Yaeyo,

                    Plaintiff - Appellant,

             v.

RICHLAND MEMORIAL HOSPITAL, Official capacity,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Timothy M. Cain, District Judge. (0:20-cv-00315-TMC-PJG)


Submitted: September 15, 2020                                 Decided: October 28, 2020


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edrian Donyae Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edrian Donyae Wright appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint without prejudice for failure to comply with a court order. See Fed. R.

Civ. P. 41(b). We have reviewed the record and find no abuse of discretion. Accordingly,

we affirm for the reasons stated by the district court. Wright v. Richland Mem’l Hosp., No.

0:20-cv-00315-TMC-PJG (D.S.C. May 4, 2020). We deny Wright’s motion for costs and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2